        Case 1:16-cv-09517-LAK-KHP Document 146 Filed 11/07/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   11/07/2018
-----------------------------------------------------------------X

DANIEL KLEEBERG, et al.,

                                                Plaintiffs,             16-CV-9517 (LAK) (KHP)

                             -against-                                          ORDER

LESTER EBER, et al.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         The parties’ deadline to complete fact discovery in this matter is hereby extended to

January 31, 2019. The parties’ deadline to complete expert discovery is hereby extended to

March 8, 2019.

         As discussed on the record during the November 7, 2018 status conference in this

matter, Defendants are directed to provide Plaintiffs with clarification as to (1) the identities of

all persons who currently hold any kind of equity or ownership interest in any of the Eber

Companies or Alexbay, LLC; and (2) the type and amount of each such equity interest as well as

the percentage of total voting power within each company held by each person.

         Plaintiffs’ objection to Defendants’ proposed deposition of Erica Stein is sustained

without prejudice to Defendants’ renewing their request to depose Erica Stein if further

discovery reveals that information sought from her would be relevant and proportional to the

needs of this case. See Fed. R. Civ. P. 26(b)(1).

         By November 16, 2018, Plaintiffs shall file their motion to disqualify Underberg &

Kessler LLP from continuing to represent certain entities due to a purported conflict of interest.
      Case 1:16-cv-09517-LAK-KHP Document 146 Filed 11/07/18 Page 2 of 2
Defendants’ opposition shall be due by November 30, 2018, and Plaintiffs’ reply shall be due by

December 7, 2018. To the extent the parties believe any portion of their briefing should be

redacted and filed under seal, they are directed to comply with this Court’s Individual Rules of

Practice concerning requests to file documents under seal.

       Plaintiffs are directed to provide Defendants with a redlined copy of their proposed

amended complaint. The parties shall meet and confer regarding the same. If there is no

agreement as to the proposed amended pleading, by November 30, 2018, Plaintiffs shall file

their motion seeking leave to amend their complaint. Defendants’ opposition thereto shall be

due by December 14, 2018, and Plaintiffs’ reply shall be due by December 21, 2018.

       A Case Management Conference in this matter is hereby scheduled for December 19,

2018 at 4:00 p.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York,

New York.

       SO ORDERED.

DATED:         New York, New York
               November 7, 2018                     ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                2
